Citation Nr: 1724261	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  10-19 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for right knee osteoarthritis. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Kettler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to September 1985, October 1994 to August 1995, and February 2007 to June 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

A March 2010 rating decision assigned a 10 percent evaluation, effective June 9, 2008, for the Veteran's right knee osteoarthritis.  This decision constitutes a partial grant of the benefits sought on appeal.  The issue therefore remains on appeal and is for consideration by the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In December 2016, the Veteran was afforded a VA examination in which initial range of motion testing showed flexion to 12 degrees.  In March 2015, the Veteran's flexion was 120 degrees and, in July 2015, flexion was 100 degrees.  

Despite the steep decline in flexion between the 2015 examinations and December 2016, the Veteran only reported moderate pain outside flare-ups.  The Veteran reported flare-ups, during which time it is difficult to stand and sit more than two to three hours and walk more than a mile.  The examiner noted that muscle strength and stability was normal, and there was no evidence of subluxation or ankylosis. 

Likewise, in the March and July 2015 examination, there was no ankylosis, subluxation, effusion or instability noted.  Furthermore, the Veteran also reported difficulty sitting, standing, and walking during the 2015 examinations.  

Therefore, the Board finds that an addendum opinion is required in order to clarify the range of motion results on the December 2016 examination and, if there is no change, address the discrepancy between the examinations.  Accordingly, the Veteran's claim should be returned to the December 2016 VA examiner for an addendum opinion to clarify the flexion results.  

Accordingly, the case is REMANDED for the following action:

1. Forward the Veteran's claims file and copy of this Remand to the medical examiner who conducted the December 2016 VA examination.  Request that the examiner review the claims file and offer an addendum opinion that:

a) Clarifies the range of motion test results of the Veteran's right knee osteoarthritis; and

b) If flexion is 12 degrees, the examiner is asked to address and reconcile the discrepancy of the right knee flexion results between the 2015 examinations and the December 2016 examination.  A complete rationale should be provided for all proffered opinions.

2. Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




